Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1429 Filed 06/14/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ROBERT HEZEKIAH PRESCOTT,

      Petitioner,                          Case No. 20-cv-10129
                                           Honorable Laurie J. Michelson
v.

WILLIS CHAPMAN, Warden,

      Respondent.


 OPINION AND ORDER DENYING PETITION FOR HABEAS CORPUS


      Robert Prescott, “a taxicab driver, assaulted and raped a young woman at

gunpoint after she rebuffed his sexual advances during a taxicab ride. After

ejaculating inside of her vagina, [Prescott] cried, expressed his love for the

victim, threatened to kill her if she told anyone about the incident, and drove her

home.” People v. Prescott, No. 326739, 2016 WL 3004416, at *1 (Mich. Ct. App.

May 24, 2016). Following a jury trial in Michigan state court, Prescott was

convicted of four counts of first-degree criminal sexual conduct, one count of

unlawful imprisonment, one count of felonious assault, one count of carrying a

concealed weapon, one count of felon in possession of a firearm, and seven counts

of felony firearm. He was sentenced as a fourth-habitual offender to a lengthy

prison sentence, including 40 to 60 years for his first-degree criminal-sexual-

conduct convictions.
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1430 Filed 06/14/21 Page 2 of 18




      Prescott has now filed a pro se petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, challenging his convictions. In his response, the warden

contends the petition should be denied for numerous reasons, including that

Prescott failed to comply with the statute of limitations contained in 28 U.S.C. §

2244(d)(1).

      For the reasons stated below, the petition for a writ of habeas corpus is

summarily denied as untimely.

                                         I.

      The Court will recount the procedural history in the state and federal

courts as it is helpful to understanding whether Prescott’s habeas petition was

timely filed and, if not, whether any tolling principles are applicable.

      Prescott was convicted of the above offenses on January 12, 2015,

following a jury trial in the Kalamazoo County Circuit Court.

      On May 24, 2016, his conviction was affirmed on direct appeal, but the

Michigan Court of Appeals remanded for a sentencing inquiry (a “Crosby

remand”) under People v. Lockridge, 870 N.W. 2d 502 (Mich. 2015). See People v.

Prescott, No. 326739, 2016 WL 3004416 (Mich. Ct. App. May 24, 2016). The

Michigan Supreme Court denied Prescott’s application for leave to appeal on

November 30, 2016, because it was “not persuaded that the question presented

should be reviewed by this Court.” People v. Prescott, 887 N.W.2d 423 (Mich.

2016) (unpublished).



                                         2
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1431 Filed 06/14/21 Page 3 of 18




      Prescott then filed a motion for relief from judgment pursuant to Michigan

Court Rule 6.502 on December 22, 2016. (ECF No. 8-13.) Prescott asked the trial

court for an order “to correct the erroneously transcribed rebuttal argument” by

the court reporter. (Id. at PageID.1120.) Prescott believed the court reporter

transcribed only a portion of the prosecution’s argument that “defendant wants

you to think the victim attempts to sue [the] cab company” (to explain why she

would lie about the rape). (Id. at PageID.1122; ECF No. 8-17, PageID.1268.)

According to Prescott, what the prosecutor actually said in his rebuttal closing

remarks was “when Ms. Vanessa Prange was asked if she is suing the Taxi Cab

Company, she said ‘no.’ She lied. She perjured herself. That’s only because she

called the company and they sent this rapist.” (Id.) Prescott asked to view a

video of the closing arguments and that the court reporter be required to do the

same and correct the transcript. (Id. at PageID.1124.) Prescott contended that

but for the court reporter’s error, his appellate counsel would have briefed this

perjury argument on appeal and thus, the error adversely affected his ability to

secure post-conviction relief. (Id. at PageID.1123.)

      The trial court denied the motion on February 1, 2017. (ECF No. 8-14.)

The court found that Prescott could have raised the issue on direct appeal and

failed to demonstrate good cause or actual prejudice for failing to do so. (Id. at

PageID.1291.) The court also found that the transcripts were correct as reported.

(Id. at PageID.1292.)



                                         3
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1432 Filed 06/14/21 Page 4 of 18




      On the same day, the trial judge addressed the Lockridge issue that had

been remanded by the Michigan Court of Appeals. The court ruled that she

would not have imposed a materially different sentence had she not been

constrained by the previously mandatory sentencing guidelines. (ECF No. 8-17,

PageID.1296.)

      Prescott subsequently submitted additional correspondence to the

Kalamazoo County Circuit Court. The clerk of court construed it as a second

motion for relief from judgment that did not fall within one of the allowed

exceptions and thus, on March 7, 2017, returned it without filing under Mich.

Ct. R. 6.502(G). (ECF No. 8-17, PageID.1295.)

      The Michigan Court of Appeals then denied Prescott’s leave to appeal the

denial of his post-conviction motion on September 27, 2017. (ECF No. 8-17.)

Prescott then filed an application for leave to appeal with the Michigan Supreme

Court.

      While that application was pending, Prescott filed a pro se petition for writ

of habeas corpus in this Court under 28 U.S.C. § 2254. Prescott v. Balcarcel, No.

18-10131 (E.D. Mich. filed Jan. 10, 2018). He asked this Court to hold his

petition in abeyance while he returned to state court to try to exhaust five new

claims. (Id., ECF No. 3.)

      The Court denied the request for two primary reasons. First,
      Prescott did not adequately explain why there was a realistic
      possibility that the state courts would permit him to file a second
      motion for relief from judgment. See Prescott v. Balcarcel, No. 2:18-
      CV-10131, 2018 WL 618740, at *1 (E.D. Mich. Jan. 30, 2018).
                                        4
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1433 Filed 06/14/21 Page 5 of 18




      Second, Prescott’s first motion for relief from judgment was still
      pending before the Michigan Supreme Court. Id. at *2. And that
      motion had been pending since shortly after Prescott had completed
      his direct appeal in state court. So, “as far as this Court [could] tell,
      Prescott still ha[d] the entirety of his one year to file his habeas
      corpus petition.” Id. Because Prescott was not then facing a statute-
      of-limitations problem, this Court did not stay and abey his petition.
      Instead, the Court dismissed Prescott’s unexhausted petition
      without prejudice. Id. The Court anticipated that once Prescott
      exhausted the claims in his petition (or a state court determined
      that he could no longer exhaust his claims because he had already
      filed one motion for relief from judgment), he would file a new
      petition for habeas corpus as a new case. Id. The Court, however,
      also expressly noted thatAEDPA’s one-year clock will continue to be
      tolled while Prescott’s request for leave remains pending before the
      Michigan Supreme Court. But whether that clock will be tolled by a
      second motion for relief from judgment depends entirely on whether
      the state trial court accepts the second motion for filing. Michigan
      Court Rule 6.502(G) is a filing rule, and tolling only occurs for
      “properly filed” state-court motions for relief from judgment. See 28
      U.S.C. § 2244(d)(2). Thus, Prescott’s second motion will not entitle
      him to any tolling unless the state court finds that Prescott has
      established one of the two limited exceptions under 6.502(G)(2) (i.e.,
      new law or new evidence). See generally Williams v. Birkett, 670
      F.3d 729 (6th Cir. 2012). In other words, there is a good chance that
      AEDPA’s clock will both start and continue to run should the
      Michigan Supreme Court deny Prescott leave to appeal the denial of
      his first motion for relief from judgment.

Prescott, 2018 WL 618740, at *2 n.1.

      On July 3, 2018, the Michigan Supreme Court denied Prescott’s

application for leave to appeal the denial of his post-conviction motion. People v.

Prescott, 913 N.W.2d 654 (Mich. 2018). It is unclear whether Prescott then

sought to bring another motion for relief from judgment to raise the claims set

forth in his initial habeas petition.




                                         5
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1434 Filed 06/14/21 Page 6 of 18




         Following the Michigan Supreme Court’s denial, Prescott did not file a

new habeas corpus petition in federal court. Instead, over one year later, on

August 27, 2019 (under the prison mailbox rule), he filed an amended habeas

corpus petition in the case that the Court had previously dismissed. Amended

Petition, Prescott v. Balcarcel, No. 18-10131 (E.D. Mich. Aug. 27, 2019). On

November 21, 2019, the Court struck the amended petition, noting that the case

was closed and that Prescott needed to file a new habeas petition and initiate a

new case. Prescott v. Balcarcel, No. 18-10131, slip op. at 3 (E.D. Mich. Nov. 21,

2019).

         In its ruling, the Court recognized that forcing Prescott to file a new case

might give rise to an argument that the petition in that new case is time barred.

Prescott, slip op. at 2. Because the Michigan Supreme Court denied Prescott

leave to appeal his motion for relief from judgment on July 3, 2018, it was likely

that Prescott needed to file a petition on or shortly after July 3, 2019. See id. But

Prescott did not file his amended petition until August 27, 2019. So it was

already untimely. Thus, any new petition initiating a new case after November

21, 2019 would likewise be beyond the one-year window. See id.

         The Court indicated, however, that if Prescott filed a new petition for a

writ of habeas corpus, and if the warden sought dismissal because Prescott’s

amended petition was less than two months late, Prescott should be given an

opportunity to fully explain the delay and argue equitable tolling. Id.



                                           6
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1435 Filed 06/14/21 Page 7 of 18




        Prescott finally filed a new habeas petition on January 15, 2020 (under

the prison mailbox rule). (ECF No. 1.) That petition resulted in this case. The

petition raises the following claims, most of which have not been exhausted:

        I. Was Petitioner denied a right to effective assistance of counsel
        under the Sixth Amendment where trial counsel moved for the
        admission of scientific DNA evidence without the statistical analysis
        calculation associated to the match violative of the Fourteenth
        Amendment Due Process Clause?

        II. Did the late endorsement of         a prosecution witness deny
        Petitioner a fundamentally fair        trial under the Fourteenth
        Amendment of the US Constitution       by the use of hearsay where a
        reasonable lawyer would had [sic]      notice the Sixth Amendment
        violation?

        III. Was Petitioner denied his Sixth Amendment right to
        confrontation and effective assistance of counsel where lab report
        content reflecting multiple semen donors could rebut complainant
        accusation she contracted a sexually transmitted disease from
        Petitioner?

        IV. Did the trial court violate Petitioner 14th Amendment right to
        due process where Judge Pamela Lightvoet held a posture that
        certified records are irrebuttably [sic] accurate which cause
        Petitioner video review of trial proceedings to be denied?

(Id.)

        The warden responded, asking the Court to deny the petition. (ECF No. 7.)

As anticipated, one of the warden’s arguments is that the habeas petition is

untimely. (Id. at PageID.89–99.) The Court agrees.

                                         II.

        The Antiterrorism and Effective Death Penalty Act governs petitions for

writs of habeas corpus. 28 U.S.C. § 2254(d). AEDPA establishes a one-year


                                         7
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1436 Filed 06/14/21 Page 8 of 18




limitations period. See 28 U.S.C. § 2244(d)(1). This period can start or restart at

a few possible points in time. 28 U.S.C. 2244(d). More specifically, the one-year

limitation period shall run from the latest of

         (A) the date on which the judgment became final by the conclusion
         of direct review or the expiration of the time for seeking such
         review;

         (B) the date on which the impediment to filing an application
         created by State action in violation of the Constitution or laws of the
         United States is removed if the applicant was prevented from filing
         by such State action;

         (C) the date on which the constitutional right asserted was
         originally recognized by the Supreme Court if the right has been
         newly recognized by the Supreme Court and made retroactively
         applicable to cases on collateral review; or

         (D) the date on which the factual predicate of the claim or claims
         presented could have been discovered through the exercise of due
         diligence.

28 U.S.C. § 2244(d)(1).

         In any event, no matter when the limitations period starts to run, if it

runs out, AEDPA bars relief unless the petitioner lays out a basis for equitable

tolling and actual innocence. Akrawi v. Booker, 572 F.3d 252, 260 (6th Cir.

2009).

                                           A.

         The Court must first determine when Prescott’s conviction became “final,”

in order to determine when the limitations period began running. See Williams

v. Wilson, 149 F. App’x 342, 345 (6th Cir. 2005).



                                           8
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1437 Filed 06/14/21 Page 9 of 18




      Although the Michigan appellate courts affirmed Prescott’s conviction in

2016, the case was remanded to the circuit court judge for possible re-sentencing

pursuant to People v. Lockridge. Where state appellate courts affirm a habeas

petitioner’s conviction but reverse the sentence, the judgment becomes final for

purposes of commencing the one-year limitations period when direct review of a

challenge to the new sentence is completed or the time for the petitioner to seek

direct review has expired. See Rashad v. Lafler, 675 F.3d 564, 567–69 (6th Cir.

2012); see also Wilberger v. Carter, 35 F. App’x 111, 114 (6th Cir. 2002)

(explaining that under § 2244(d)(1)(A), a state-court judgment becomes “final”

when direct review by the state court ends or when the time to seek direct

review expires, whichever comes later).

      Here, the trial judge (on remand) affirmed the original sentence on

February 1, 2017. Under Michigan Court Rule 7.205(G)(3), Prescott had six

months to file a delayed application for leave to appeal. But Prescott did not seek

to appeal the sentence. Thus, the judgment of sentence became final six months

later, or August 1, 2017. Cf. Williams v. Birkett, 670 F.3d 729, 731 (6th Cir.

2012) (finding that judgment became final for purposes of § 2244(d)(1)(A) “after

the one-year time limit for filing a direct appeal in the Michigan Court of

Appeals expired”). So, if 28 U.S.C. § 2244(d)(1)(A) is the correct start date for the

one-year clock, Prescott had until August 1, 2018, to timely file a petition for

writ of habeas corpus with this court, unless the limitations period was tolled.



                                          9
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1438 Filed 06/14/21 Page 10 of 18




       Here, the limitations period was tolled under § 2244(d)(2). Prior to the re-

 sentencing decision, Prescott had filed a post-conviction motion for relief from

 judgment with the trial court in December 2016. The limitations period under

 AEDPA is tolled by the amount of time that “a properly filed application for

 State post-conviction or other collateral review with respect to the pertinent

 judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see also McClendon v.

 Sherman, 329 F.3d 490, 493–94 (6th Cir. 2003). A post-conviction application

 remains pending in the state courts, for purposes of § 2244(d)(2), until it “has

 achieved final resolution through the state’s post-conviction procedures.” Carey

 v. Safford, 536 U.S. 214, 220 (2002). So AEDPA’s one-year statute of limitations

 remained tolled until the Michigan Supreme Court denied Prescott’s application

 for leave to appeal the denial of his motion for relief from judgment on July 3,

 2018. See Hudson v. Jones, 35 F. Supp. 2d 986, 988–89 (E.D. Mich. 1999). The

 limitations period is not tolled, however, during the time a petition for writ of

 certiorari to the United States Supreme Court is pending or could have been

 filed from denial of post-conviction relief. Lawrence v. Florida, 549 U.S. 327,

 332–36 (2007).

       In short, due to the combination of the remand and resentencing and the

 pending post-conviction motion (filed in December 2016 and pending until July

 3, 2018), Prescott had until July 3, 2019, to file his petition for writ of habeas

 corpus under § 2244(d).



                                        10
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1439 Filed 06/14/21 Page 11 of 18




       Prescott only briefly addresses the statute-of-limitations issue in his

 petition, but his limited argument points to a different start date under

 § 2244(d). The essence of Prescott’s limited argument is that the state created an

 impediment to his timely filing his habeas petition. He contends that during his

 direct appeal, the trial court refused to provide him a copy of the trial

 transcripts and his appellate counsel did not provide him a copy until after the

 Michigan Court of Appeals had issued its ruling. (ECF No. 1, PageID.5.) This,

 says Prescott, obstructed his direct appeal and his ability to file a pro se

 supplemental appeal brief. (ECF No. 9, PageID.1380–81). This argument does

 not change the start date under § 2244(d).

       As noted above, under § 2244(d)(1), the one-year clock starts from the

 latest of four dates. Above, the Court found that the proper start date was in

 July 2018 under § 2244(d)(1)(A). But Prescott’s impediment argument implicates

 § 2244(d)(1)(B). Under that provision, the one-year limitations period starts

 when an impediment resulting from unlawful state action has prevented a

 habeas petitioner from timely filing his habeas petition. The petitioner must

 demonstrate that he “was so inhibited by the state’s action that he was unable to

 file and state a cause of action before the limitation period expired.” Redmond v.

 Jackson, 295 F. Supp. 2d 767, 772 (E.D. Mich. 2003) (quotation omitted). “The

 ‘plain language’ of § 2244(d)(1)(B) ‘makes clear that whatever constitutes an

 impediment must prevent a prisoner from filing his petition.’” Id. (quoting Lloyd

 v. Van Natta, 296 F.3d 630, 633 (7th Cir. 2002) (emphasis in original)).
                                         11
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1440 Filed 06/14/21 Page 12 of 18




       No such impediment exists here. First, the reason the trial court denied

 Prescott’s request for the trial transcripts was because he was represented on

 appeal and the transcripts were provided to his appellate counsel. (ECF No. 1,

 PageID.41.) It is unclear what Prescott would have argued in a supplemental

 brief that his lawyer could not have argued in the main brief. Once the Michigan

 Court of Appeals issued its ruling, Prescott’s appellate counsel sent him the trial

 transcripts on May 27, 2016. (ECF No. 1, PageID.43.) Thus, even if Prescott

 would have handled his direct appeal differently had he been given the trial

 transcripts sooner, this alleged state impediment to filing a habeas petition was

 removed by June 2016. Prescott fails to explain how the delay in receiving his

 trial transcripts during his appeal of right in 2016 impeded his ability to timely

 file a habeas petition in 2019. See Miller v. Cason, 49 F. App’x 495, 497 (6th Cir.

 2002) (alleged actions of state in failing to give petitioner notice of his appeal

 rights at sentencing, not timely appointing counsel to perfect a belated appeal,

 delaying the preparation of the trial transcripts, and not granting him due

 process during his direct appeal, did not prevent petitioner from filing his

 federal habeas corpus petition, and therefore did not toll limitations period).

       Prescott might also be arguing that his December 2016 motion for relief

 from judgment was not truly a motion for relief from judgment, that he filed an

 actual motion for relief from judgment in March 2017, and the clerk for the state

 trial court was wrong to reject the March 2017 motion as a second motion for

 relief from judgment. (See ECF No. 9, PageID.1379–1381; ECF No. 8-18,
                                         12
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1441 Filed 06/14/21 Page 13 of 18




 PageID.1359 (letter rejecting motion as second motion for relief from judgment).)

 Although it is not clear, apparently Prescott believes that the March 2017

 motion should have been accepted by the state court clerk and, if it had, the

 statute of limitations would have been tolled under § 2244(d)(2) starting from

 March 2017 and until he completed the appeal process.

       If this is Prescott’s argument, it too does not persuade. For one, Prescott

 cites no law that permits a federal court to second guess a state court’s decision

 to not accept a state court motion for filing. But even if this Court had legal

 authority to find that the March 2017 motion should have been accepted, this

 Court has no factual basis to do so. The alleged March 2017 filing has not been

 made part of the record before this Court. Lastly, whether the state court erred

 or not, and whether Prescott should have received additional tolling or not,

 Prescott knew in March 2017 that he was not receiving additional tolling. And

 he provides no explanation for why this prevented him from filing a timely

 habeas petition.

                                       * * *

       In sum, under § 2244(d), AEDPA’s one-year statute of limitations began to

 run on July 3, 2018, when the Michigan Supreme Court denied Prescott’s post-

 conviction appeal. So Prescott had until July 3, 2019, to file his current habeas

 corpus petition. But Prescott’s current habeas petition was filed on January 15,

 2020. In fact, Prescott (improperly) filed his amended habeas corpus petition in

 the original habeas corpus case (No. 18-10131) on August 27, 2019; so even if the
                                        13
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1442 Filed 06/14/21 Page 14 of 18




 Court gave Prescott the benefit of that date, his petition would still be beyond

 the July 3, 2019 deadline.

       But, as noted, the limitations period can be equitably tolled and a

 petitioner can also demonstrate actual innocence to get around the limitations

 bar. So to determine whether Prescott’s claims are timely, the Court must

 address equitable tolling and actual innocence.

                                          B.

       “AEDPA’s limitations period is subject to equitable tolling, . . . a doctrine

 that allows courts to toll a statute of limitations when a litigant’s failure to meet

 a legally-mandated deadline unavoidably arose from circumstances beyond that

 litigant’s control.” Hall v. Warden, Lebanon Corr. Inst., 662 F.3d 745, 749 (6th

 Cir. 2011) (internal quotation marks and citations omitted). To be entitled to

 equitable tolling, a petitioner must show “(1) that he has been pursuing his

 rights diligently, and (2) that some extraordinary circumstance stood in his way

 and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

 (internal quotation marks and citation omitted). Equitable tolling should be

 applied “sparingly.” Solomon v. United States, 467 F.3d 928, 933 (6th Cir. 2006).

 The burden is on the petitioner to show that he is entitled to equitable tolling.

 See Robertson v. Simpson, 624 F. 3d 781, 784 (6th Cir. 2010). Prescott has failed

 to do so.

       In Lawrence v. Florida, the Supreme Court clearly held that the tolling

 provisions of § 2244(d)(2) for post-conviction and collateral proceedings do not
                                          14
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1443 Filed 06/14/21 Page 15 of 18




 toll the one-year limitations period during the pendency of a certiorari petition

 before the Court. 549 U.S. 327 (2007); see also Parsons v. Turner, No. 12-CV-

 02300, 2014 WL 197781, at *4 (N.D. Ohio Jan. 14, 2014) (applying Lawrence and

 finding AEDPA’s statute of limitations resumed running one day after the Ohio

 Supreme Court dismissed the appeal from a state collateral proceeding). Thus,

 even assuming Prescott mistakenly believed he had the benefit of 90-additional

 days for seeking review by the Supreme Court, ignorance of the law does not

 justify equitable tolling. Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004); see

 also Lane v. Green, No. 19-6351, 2020 U.S. App. LEXIS 17392, at *6 (6th Cir.

 June 2, 2020) (order) (denying certificate of appealability where habeas petition

 was filed four months late because equitable tolling did not apply where counsel

 erroneously advised petitioner that statute of limitations was tolled while he

 pursued a petition for certiorari following denial of post-conviction relief).

       The Court does not see any, and Prescott has not provided any basis for

 equitable tolling. His initial habeas petition was pending for only a matter of

 weeks before the Court dismissed it. And the Court dismissed it because

 Prescott still had the entirety of his one-year limitations period remaining.

 Indeed, the Court dismissed his petition in January 2018 and the one-year clock

 did not start until July 2018. Yet he waited more than one year following the

 denial of his post-conviction appeal by the Michigan Supreme Court in July 2018

 to file his current habeas petition. And he provides no explanation for this delay,

 let alone one that warrants equitable tolling. See Palmer, 276 F. 3d at 781–82;
                                          15
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1444 Filed 06/14/21 Page 16 of 18




 Godbolt v. Russell, 82 F. App’x. 447, 452 (6th Cir. 2003). In other words,

 Prescott, has failed to show a diligent pursuit of his rights and an extraordinary

 circumstance preventing the timely filing of his habeas corpus petition after the

 Michigan Supreme Court denied review of his post-conviction motion.

       Accordingly, equitable tolling does not render Prescott’s petition in this

 case timely.

                                         C.

       There is one last avenue to explore. “[A]ctual innocence, if proved, serves

 as a gateway through which habeas petitioners may pass when the impediment

 to consideration of the merits of their constitutional claims is expiration of the

 statute of limitations.” McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). But a

 “tenable actual-innocence gateway pleas are rare[.]” Id. (citing Schlup v. Delo,

 513 U.S. 298, 329 (1995)). A petitioner must show that “in light of new evidence,

 ‘it is more likely than not that no reasonable juror would have found petitioner

 guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518, 537 (2006)

 (quoting Schlup, 513 U.S. at 329).

        Prescott’s newly discovered evidence does not establish that he was

 actually innocent of the crime charged. See Ross v. Berghuis, 417 F. 3d 552, 556

 (6th Cir. 2005). Prescott presents, for the first time in his reply brief, evidence

 that the victim in this case was criminally charged with filing a false report of

 sexual assault in another case after Prescott’s conviction. (ECF No. 9,

 PageID.1416–1423.) That the victim may have lied about another sexual assault
                                         16
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1445 Filed 06/14/21 Page 17 of 18




 does not establish she lied about this one as well. Indeed, this type of

 impeachment evidence rarely supports a claim of actual innocence. See Calderon

 v. Thompson, 523 U.S. 538, 563 (1998) (newly discovered impeachment evidence,

 which is “a step removed from evidence pertaining to the crime itself,” “provides

 no basis for finding” actual innocence); Sawyer v. Whitley, 505 U.S. 333, 349

 (1992) (newly discovered impeachment evidence “will seldom, if ever,” establish

 actual innocence). This evidence, therefore, is insufficient to establish actual

 innocence to toll the limitations period. See Sherratt v. Friel, 275 F. App’x 763,

 768 (10th Cir. 2008) (reiterating that new evidence must “affirmatively

 demonstrate[] [petitioner’s] innocence,” not simply “undermine the finding of

 guilt against him.”).

                                        III.

       Having failed to demonstrate equitable tolling or actual innocence,

 Prescott’s habeas petition, filed more than one year after the Michigan Supreme

 Court denied his application for leave to appeal the denial of his motion for post-

 conviction relief, is untimely. Thus, the petition is DENIED.

       The Court further finds that reasonable jurists would not debate the

 correctness of the statute of limitations ruling and thus, a certificate of

 appealability is also DENIED. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 However, if Prescott chooses to appeal the Court’s decision, he may proceed in

 forma pauperis on appeal because an appeal could be taken in good faith. 28

 U.S.C. § 1915(a)(3).
                                         17
Case 2:20-cv-10129-LJM-PTM ECF No. 11, PageID.1446 Filed 06/14/21 Page 18 of 18




       SO ORDERED.

       Dated: June 14, 2021


                                    s/Laurie J. Michelson
                                    LAURIE J. MICHELSON
                                    UNITED STATES DISTRICT JUDGE




                                      18
